DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-29 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
				Claim Status
	Claims 1-29 are pending and are examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20, 21, 22, 23, 24, 25, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burtis (US Patent 5,173,262; previously cited).

Regarding Claim 20, Burtis teaches an apparatus comprising: a cartridge configured to receive a fluid sample containing particles or cells, the cartridge having a monolithic body comprising a first end and a second end positioned about a rotational axis defined by a center of the cartridge, wherein the body comprises a set of cavities, the set of cavities comprising: a sample entry cavity comprising an opening configured to receive the sample, wherein the rotational axis extends through the sample entry cavity; one or more channels that are each in fluid communication with the sample entry cavity, wherein each of the one or more channels has a cross-sectional area that is less thick than a cross-sectional area of the sample entry cavity; and a sedimentation column in fluid communication with each of the one or more channels, wherein at least one of a top surface or a bottom surface of the sedimentation column is at a non-zero angle with respect to a plane normal to the rotational axis, and wherein a portion of the sedimentation column is configured to retain sedimented particles or cellsz wherein the cartridge is configured to rotate about the rotational axis to cause sedimentation of a portion of particles or cells (Like the overflow chamber 74, each measuring chamber 70 or 72 is disposed radially outwardly of the loading chamber and includes a cavity section for collecting diluent and an entrance 73 located at a particular radial distance 90 from the axis of rotation, and through which diluent is permitted to pass as the body 52 is rotated. Each measuring chamber 70 or 72 is elongated in shape with two opposite ends 84 and 86 and has an exit disposed at the end 86 which is directed generally in the direction of counterclockwise rotation, as viewed in FIG. 1, of the body 52 and positioned radially inwardly of the chamber end 84 and the measuring chamber entrance 73. For a reason apparent herein, the floor of each measuring chamber 70 or 72 slopes upwardly, when viewed in elevation as in FIG. 2, toward the exit end 86. Col. 8, lines 62-68 and Col. 9, lines 1-9).  The examiner notes that the cartridge of Burtis can be rotated in any direction and that how the cartridge is rotated is a matter of function and intended use. However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Regarding Claim 21, Burtis teaches the apparatus of claim 20, wherein the sedimented particles or cells are more concentrated within the sedimentation column than the particles or cells in the original sample after rotation of the cartridge (the sedimented particles or cells are directed to intended use of the device. The device is capable of carrying particles or cells. Further this is also dependent on the original sample and whether there were an adequate number of cells for concentrating). 
 
Regarding Claim 22, Burtis teaches the apparatus of claim 20, wherein the cartridge contains a dye (the container containing a dye is directed to intended use. The cartridge is capable of containing a dye).
  
Regarding Claim 23, Burtis teaches the apparatus of claim 22, wherein the dye is a nucleic acid binding dye (the container containing a dye is directed to intended use. The cartridge is capable of containing a dye that is a nucleic acid binding dye).

  Regarding Claim 24, Burtis teaches the apparatus of claim 22, wherein the dye is a fluorescent dye (the container containing a dye is directed to intended use. The cartridge is capable of containing a dye that is a fluorescent dye).

Regarding Claim 25, Burtis teaches the apparatus of claim 20, further comprising a second set of cavities, wherein the first set and the second set are symmetrically distributed on the respective first and second ends of the cartridge (The loading, measuring and overflow chambers 68, 70, 72, 74 are connected in flow communication and are disposed in such a relationship to one another and to the rotational axis R so that the centrifugal forces generated during rotation of the body 52 move the diluent from the loading chamber 68 radially outwardly toward a condition of equilibrium at which the liquid ceases to move, under the effects of centrifugal force, through the body 52 and so that a measured aliquot of diluent is contained within each of the measuring chambers 70, 72 and separated from the remaining diluent. Col. Lines 10-21).  

Regarding Claim 26, Burtis teaches the apparatus of claim 20, wherein a density medium is stored within the cartridge prior to placement of the sample in the cartridge (the density medium stored within the cartridge is directed to intended use of the device. The cartridge is capable of holding or storing a density medium).  

Regarding Claim 27, Burtis teaches the apparatus of claim 26, wherein the density medium is more dense than the sample and less dense than a portion of the particles or cells (the density medium stored within the cartridge is directed to intended use of the device. The cartridge is capable of holding or storing a density medium. The density medium is capable of being more dense than the sample and less dense than a portion of the particles or cells).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Burtis (US Patent 5,173,262).
Regarding Claims 28 and 29, Burtis teaches the apparatus of claim 20 and the assembly 136 includes a holder body 138 which is positioned within the channel 116 for sliding movement therealong, and a straight capillary tube 140 of predetermined length and cross-sectional area supported within the holder body 138 so as to extend along the longitudinal axis of the channel 116 within which the assembly 138 is positioned.
Burtis is silent to the one or more channels each have a cross-sectional area that is less than or equally thick as the cross-sectional area of the sedimentation column and the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity.
Regarding the relative thickness and the cross-sectional area, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimensions of the channel and the column of Burton such that one or more channels each have a cross-sectional area that is less than or equally thick as the cross-sectional area of the sedimentation column and the sedimentation column has a cross-sectional area that is less thick than the cross-sectional area of the sample entry cavity in order to allow for a certain sample size of cells or particles to be separated in the device by centrifugation.

	
Allowable Subject Matter

Claims 1-19 are allowed.

		Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest A method of measuring a concentration of particles or cells within a fluid sample comprising: placing the fluid sample into a cartridge configured to be rotated about a rotational axis to cause sedimentation of a portion of particles or cells; rotating the cartridge about the rotational axis for a period of rotation to cause migration of the portion of particles or cells out of the sample and through a density medium stored within the cartridge; positioning a portion of the cartridge in alignment with a detector after the period of rotation; detecting a signal from the particles or cells with the detector.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/14/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 9-11 has been withdrawn. 

Applicant’s arguments, see page 7, filed 10/14/22, with respect to the 112b rejections of claims 1, 21, and 27 have been fully considered and are persuasive.  The 112b rejections of claims 1, 21, and 27 has been withdrawn. 

Applicant's arguments, see pages 7 and 8, filed 10/14/22 have been fully considered but they are not persuasive. 

First Applicant argues on pages 7 and 8 that Burtis fails to teach or suggest “a rotational axis defined by a center of the cartridge” and “a sample entry cavity comprising an opening… wherein the rotational axis extends through the sample entry cavity” as recited in claim 20.
In response, the examiner respectfully disagrees. The rotational axis can be in other places than that which is shown in Fig. 3 in Burtis on page 8 of applicant’s response. For example, the rotational axis, can be in a different direction (at about a 45o angle from the line where R is shown) that would extend through the loading chamber 68. Therefore, the rejection is maintained. The examiner notes that the cartridge of Burtis can be rotated in any direction and that how the cartridge is rotated is a matter of function and intended use. However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  If applicants intend to require the rotation, then perhaps the structure providing the rotation needs to also be claimed with the cartridge.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798